DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Acknowledgment is made to applicant’s Terminal Disclaimer filed 04/22/2022.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the current prior art of record does not teach nor render obvious the subject matter of independent claims 1 or 2 of a method of injection molding plastic materials including at least one injector supplied with fluid plastic under pressure and including a pin valve displaceable between a fully closed position and a maximum opening position during an injection cycle in which the pin valve is driven by an electrical actuator in a controlled fashion with respect to the position and speed comprising during a filling step of the injection cycle initially moving the pin valve upstream during an opening displacement from the fully closed position to a first partially opened position at a first speed that is a maximum displacement speed of the pin valve during the opening displacement and during a closing displacement, temporarily stopping the pin valve at the first partially opened position for a first predetermined time period, moving the pin valve during the filling step after stopping upstream at a second speed as claimed to a second partially opened position less than a maximum opening, moving the pin valve to a third position at a third speed less than the first speed in addition to the other limitations present in the claims.
The closest prior art of record, Tooman and Galati, discuss the controlled movement of a pin valve during an injection molding cycle.  However, as discussed in applicant’s persuasive reply filed 04/22/2022, the prior art does not teach nor render obvious the particularly claimed method of injection molding.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516. The examiner can normally be reached Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GALEN H HAUTH/Primary Examiner, Art Unit 1742